Title: To Benjamin Franklin from John Paul Jones, 19 October 1778
From: Jones, John Paul
To: Franklin, Benjamin


Honored and Dear Sir
Brest Octr. 19th. 1778.
I hope you will find the within letters entirely free from asperity or ill Nature. I have been and am, in the Eyes of Brest and of the French Fleet, considered as having incurred your Displeasure and being consequently in Disgrace. The Commissioners’ refusal of my Bill, my Journey to Paris without any Visible reason, the Cabals and ungrateful misrepresentations of Mr. Simpson, and my present inactivity, are held as so many circumstantial Proofs; and my Dishonor is now so firmly beleived everywhere, that it is in Vain for me to assert the contrary. Such a Situation Destroys my Peace of Mind, and is incompatible with my Sensibility: Yet I am far more affected, beleive me, by the Indignity that has been shewn thro’ me to yourself and to America, than on my own Account. I think it now beneath your Character to ask an explanation from M. De Sartine; but you are the best Judge. Had I been unconnected with him, I should this Day have Commanded more than a Frigate, without asking it, in America: And his giving me a single Frigate now after having done me so much Dishonor, and after so many Opportunities have been lost, is no recompense either to myself or to my Country. He ought now by the Laws of Hospitality, and a regard to Truth, to Do more than he at first proposed; instead of merely promising, to do less. My Heart cannot forgive him till he makes whole my injured Honor by a direct Apology and Atonement for the Past.

My letter to the King cannot I think do Harm; and, unless you disapprove of it, I beg that it may have Course. The Duchesse De Chartres will I am persuaded undertake to deliver it into the Kings Hands: And, as you may not think fit at present to appear in the Business, either the Duc De Rochefocaulte or your Grandson will oblige me by waiting on her at the Palais Royal. The Duc De Rochefocaulte, as he understands the English so well and is acquainted with circumstances, would oblige me much if he could be present when the letter is presented to the King.
I do not wish to trouble the Duc De Chartres about this affair; as that Brave Prince has met with Vexations of his own, in my opinion, very undeservedly.
Let not your Delicacy prevent my having the Honor of hearing from you: For, so far am I from blaming you as the cause of my present Unhappiness, that I am entirely convinced that you had no other Motive than my Honor and Promotion, as consistent with the Public Good. I am consequently with the Veneration of a Son who ardently wishes to render himself worthy of your Regard, Honored and Dear Sir Your very Obliged very Obedient very humble Servant
Jno P Jones

His Excellency Doctor Franklin.
 
Endorsed: Capt Jones Brest Oct. 19. 78
